293 A.2d 574 (1972)
CITY OF WILMINGTON et al., Defendants Below, Appellants,
v.
Irvin MILLER, Plaintiff Below, Appellee.
Supreme Court of Delaware.
June 22, 1972.
Daniel M. Kristol, Asst. City Sol., Wilmington, for defendants below, appellants.
Stephen B. Potter, of Sullivan, Potter & Roeberg, Wilmington, for plaintiff below, appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM:
In this action for a declaratory judgment relative to the plaintiff's right to a policeman's disability pension, the Chancery Court granted summary judgment in favor of the plaintiff. The City appeals.
All of the contentions raised on this appeal were carefully considered and ruled upon below. See 285 A.2d 443. We agree with the reasoning and conclusions of the Chancery Court there set forth.
Moreover, in Dorsey v. State ex rel. Mulrine, Del.Supr., 283 A.2d 834 (1971), we held that pension rights, of the type here involved, become vested when the requirements for the pension have been met; that such pensions are a part of the compensation of an employee to which he is as much entitled, upon qualification, as he is to wages for work performed. By application of that rule, the plaintiff here must prevail.
Affirmed.